UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.1) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 BIGLARI HOLDINGS INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1 Table of Contents (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Table of Contents PRELIMINARY, SUBJECT TO COMPLETION, DATED JULY 15, 2010 BIGLARI HOLDINGS INC. 175 East Houston Street, Suite 1300 San Antonio, Texas78205 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS August 13, 2010 To the Shareholders of Biglari Holdings Inc.: You are cordially invited to attend a special meeting (the “Special Meeting”) of the shareholders of Biglari Holdings Inc. (the “Corporation”), to be held at Plaza Club San Antonio, 100 W. Houston, Suite 2100, San Antonio, Texas 78205, on August 13, 2010, at 1:30 p.m., CDT, for the following purposes: 1. To approve, for purposes of Section 162(m) of the Internal Revenue Code of 1986, the Incentive Bonus Agreement with the intent of preserving the tax deductibility to the Corporation of the compensation payable thereunder 2. To consider and act upon one People for the Ethical Treatment of Animals (PETA) shareholder proposal, if properly presented at the Special Meeting 3. To transact such other business as may properly be brought before the Special Meeting or any adjournment or postponement thereof The Board of Directors of the Corporation (the “Board”) has approved and declared desirable the proposal to APPROVE the Incentive Bonus Agreement and has recommended that shareholders vote AGAINST the PETA proposal, if the proposal is properly presented at the Special Meeting. The Board has fixed the close of business on July 12, 2010 as the record date for determining that the shareholders have the right to vote at the Special Meeting or any adjournment thereof. You are requested to date, sign and return the enclosed proxy which is solicited by the Board.A return envelope is provided which requires no postage if mailed in the United States.If mailed elsewhere, foreign postage must be affixed. By order of the Board of Directors /s/ Sardar Biglari Sardar Biglari, Chairman and Chief Executive Officer San Antonio, Texas July 15, 2010 1 Table of Contents If you plan to attend the meeting: If you are a shareholder of record and you plan to attend the meeting, please keep the admission ticket that is attached to the enclosed proxy card, because you must present this ticket to be admitted to the meeting.Each shareholder will be asked to present valid picture identification, such as a driver’s license or passport.Shareholders who do not present an admission ticket will need to present proof of ownership of shares.Those shareholders holding shares in brokerage accounts will need to bring a copy of a brokerage statement, a legal proxy, or a letter from the broker confirming ownership of Biglari Holdings Inc.’s shares.Registration will begin at 12:00 p.m. CDT.Cameras, recording devices, and other electronic devices will not be permitted at the meeting. Please note that the question and answer session of the special meeting will be limited to agenda topics; this procedure contrasts with the annual meeting in which the Company’s standing practice is to allow for a question and answer session without limitation and which can last several hours. Table of Contents BIGLARI HOLDINGS INC. 175 East Houston Street, Suite 1300 San Antonio, Texas78205 PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON AUGUST 13, 2010 This proxy statement is furnished in connection with the solicitation by the Board of Directors of Biglari Holdings Inc. (hereinafter “we”, “our”, “BH”, “Corporation” or “Company”) of proxies in the accompanying form for the Special Meeting of Shareholders to be held at Plaza Club San Antonio, 100 W. Houston, Suite 2100, San Antonio, Texas 78205, on August 13, 2010 at 1:30 p.m., CDT, and at any adjournment or postponement thereof (the “Special Meeting”).This proxy statement and the enclosed form of proxy were first sent to shareholders on or about July 16, 2010. Solicitation of proxies may be made by mail and through telephonic or telegraphic communications to, or by meetings with, shareholders or their representatives by directors, officers and other employees of the Corporation who will receive no additional compensation for this service.In addition, the Corporation has engaged Morrow & Co., LLC (“Morrow”) to act as our proxy solicitation agent.Morrow will be paid a fee of $6,000 and will be reimbursed for disbursements made on our behalf.You may obtain information from Morrow as follows: 470 West Avenue—3rd Floor, Stamford, CT06902; banks and brokerage firms, please call (203) 658-9400; shareholders please call (800) 607-0088.The cost of preparing, printing and mailing this proxy statement and the accompanying form of proxy, and the cost of soliciting proxies related to the Special Meeting, will be borne by the Corporation.The Corporation will reimburse brokerage firms, banks, trustees and others for their actual out-of-pocket expenses in forwarding proxy material to the beneficial owners of the common stock, stated value $0.50 per share (the “Common Stock”), of the Corporation. As of the close of business on July 12, 2010, the record date for the Special Meeting (the “Record Date”), the Corporation had outstanding and entitled to vote 1,433,525 shares of Common Stock.Each share of Common Stock is entitled to one vote per share on all matters submitted to a vote of shareholders of the Corporation.Only shareholders of record at the close of business on the Record Date are entitled to vote at the Special Meeting. The presence at the Special Meeting, in person or by proxy, of the holders of Common Stock holding in the aggregate a majority of the voting power of the Corporation’s stock entitled to vote shall constitute a quorum for the transaction of business.Approval of Proposal 1 requires the affirmative vote of a majority of the shares of Common Stock present and cast on this proposal.Approval of the shareholder proposal requires that it be properly presented at the Special Meeting and that more votes are cast in favor of the proposal than are cast against it.Abstentions and broker non-votes will be counted as present and entitled to vote and included for purposes of determining whether a quorum is present at the Special Meeting.Abstentions and broker non-votes will not count as votes cast for the proposals and, accordingly, will have no effect on the outcome of the proposals. Table of Contents Shareholders that submit a proxy may revoke their proxy or change their vote at any time prior to the Special Meeting by: (1) sending a written revocation to the Secretary of the Corporation; (2) submitting a new proxy bearing a later date in accordance with the instructions on your proxy card or provided by your broker or bank; or (3) attending the Special Meeting and voting your shares in person.Shareholders who send in proxies but attend the Special Meeting in person may vote directly if they prefer and withdraw their proxies or may allow their proxies to be voted with the similar proxies sent in by other shareholders. Under Indiana law, our shareholders are not entitled to appraisal rights or other similar rights in connection with any of the proposals to be voted upon at the Special Meeting. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING TO BE HELD ON AUGUST 13, 2010. The Proxy Statement for the Special Meeting of Shareholders to be held on August 13, 2010 is available at www.biglariholdings.com. Table of Contents PROPOSAL ONE: APPROVAL OF THE TAX DEDUCTIBILITY WITHIN THE INCENTIVE BONUS AGREEMENT The Governance, Compensation and Nominating Committee (the “Committee”), which consists entirely of outside, non-employee directors of the Corporation, has approved, subject to shareholder approval, and recommends to our shareholders the approval of the Incentive Bonus Agreement attached to this proxy statement as Annex A (the “Incentive Agreement”). We are asking shareholders to approve the Incentive Agreement only for the purpose of complying with Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section 162(m)”). Sanctioning the Incentive Agreement will enable the Company to preserve the tax deductibility of the compensation payable under the Incentive Agreement. Background of the Proposal Biglari Holdings Inc. (“BH”, the “Company” or the “Corporation”) has been restructured as a diversified holding company whose objective is to maximize per-share intrinsic value through investments, acquisitions, and subsidiary operations. The Company’s most important operating subsidiaries are engaged in investment management and the franchising and operating of restaurants. All investment and capital allocation decisions are made for the Company by Sardar Biglari, Chairman and Chief Executive Officer of the holding company and its main operating subsidiaries. In addition, Mr. Biglari has also served as the Chairman and Chief Executive Officer of Biglari Capital Corp. (“BCC”), a Texas corporation, since its inception in 2000. BCC is the general partner of The Lion Fund, L.P. (“Lion Fund”), an investment fund organized as a limited partnership under the laws of the State of Delaware. The Lion Fund is a private, professionally managed investment fund whose objective is to achieve above-average, long-term growth of capital. All investment and capital allocation decisions are made for the Lion Fund by Mr. Biglari, Chairman and Chief Executive Officer of BCC. On April 30, 2010, the Company announced that it had entered into an agreement with Mr. Biglari to purchase his entire interest in BCC for $1.00, exclusive of the adjusted capital balance of BCC through the date. The majority of the proceeds from the adjusted capital balance — net of taxes — Mr. Biglari reinvested in the Lion Fund, thereby increasing his investment as a limited partner. His reinvestment in the Lion Fund came on the same valuation date, April 30, 2010. The transaction was approved on behalf of the Company by the Governance, Compensation and Nominating Committee of the Board of Directors of the Company, which is composed of outside, non-employee directors. In the course of reaching its decision concerning the BCC acquisition, the Committee acknowledged the Company’s strategic interest in building its asset management business as part of the Company’s overall corporate plan of owning businesses in whole or in part with the expectation of producing high risk-adjusted returns. The inclusion of the Lion Fund is a principal element for the pursuit of BH’s strategy since it provides a source of capital for investment. The Committee believes that Mr. Biglari is integral to developing the investment management business and creating long-term value through the holding company structure. Further, the Committee was and still is convinced that it was critical for Mr. Biglari to focus exclusively on BH’s long-term interests and that potential conflicts arising from his BCC relationship should be eliminated. 1 Table of Contents Therefore, the Committee considered a wide range of factors, including, among others, its judgment that combining the operations of the Corporation and of the Lion Fund would more closely harmonize the interests of the Corporation’s public shareholders and the Lion Fund’s limited partners. The Committee firmly believes its decision is further supported by potential long-term efficiencies that can be achieved as a result of the combined capital resources of the Corporation and of the Lion Fund, including the potential to seek investments in target companies which could garner higher returns on the investments. The Company is committed to growing its asset management business, which currently has, through BH’s subsidiaries, approximately $130 million in assets under management. Mr. Biglari and the acquisition of BCC are vital to fulfilling the Company’s plans to enlarge its asset management division. Moreover, the Committee recognizes that the value of the Company’s shares is directly attributable to Mr. Biglari’s decisions in capital allocation and management of the restaurant operations. In light of BH’s restructuring as a diversified holding company, its new business strategy, and the Lion Fund transaction, Mr. Biglari’s duties have increased substantially after he initially joined the Company. Since Mr. Biglari assumed the CEO position, he has led the major turnaround of the Steak n Shake restaurant chain, reduced debt, enlarged sales, reduced expenses, increased operating and free cash flow, improved operating margins, improved working capital management, orchestrated the transformation of the Company, and generated investment profits for the Company. During this progress, he has created significant shareholder value in a recessionary environment coupled with a period of negative equity returns. In recognition of Mr. Biglari’s expanded and significant role as well as his agreement to fold BCC into BH, the Committee decided to redesign his compensation arrangement to coincide more sensibly with his numerous operating and capital-allocation responsibilities. Furthermore, the Company and the Committee espouse a results-oriented, pay-for-performance incentive system that reflects its entrepreneurial culture. To assure a fair, objective, and reasoned compensation system, the Committee retained Towers Watson to assist in formulating an appropriate incentive compensation arrangement. The Committee firmly believes it has designed a compensation system that is rational, innovative, and equitably aligned with shareholder interests. In essence, the rationale underlying the remuneration plan emphasizes that pay is based upon performance, is in line with the compensation paid by the Company’s peer group, and has resulted in the BCC acquisition. The Company entered into the Incentive Agreement with Mr. Biglari on April 30, 2010. 2 Table of Contents The Economic Terms of the Incentive Agreement The following summary encapsulates the major economic provisions of the Incentive Agreement, a copy of which is attached to this proxy statement as Annex A. Shareholders are urged to read the text of the Incentive Agreement in its entirety. Incentive Formula. The Incentive Agreement establishes a performance-based annual incentive payment to Mr. Biglari contingent on the growth of the Corporation’s adjusted book value in each fiscal year. If the Corporation exceeds a 5% annual adjusted book value growth hurdle, Mr. Biglari would receive incentive compensation equal to 25% of the Corporation’s growth in adjusted book value in excess of that measuring point. For purposes of the Incentive Agreement, the Corporation’s book value is determined by the Corporation’s net income and other comprehensive income, on a consolidated basis, with appropriate adjustments for dividends, shares issuances (for example, in connection with acquisitions) or buybacks, and other factors unrelated to Mr. Biglari’s exhibited performance. Thus, the pay is linked to economic progress. Calculation of increased book value and the incentive compensation payments to Mr. Biglari under the Incentive Agreement are subject to the approval of the Committee. High Water Mark. Under the Incentive Agreement, Mr. Biglari will not receive incentive compensation under the Incentive Agreement unless the Corporation’s book value exceeds the previous highest level in book value, or the “high water mark,” plus a 5% growth in book value, i.e., the hurdle rate (which has been corrected in the Incentive Agreement attached as Annex A to this proxy statement to clarify that the hurdle rate is not cumulative). As such, in a fiscal year in which book value declines, the marker for subsequent fiscal years will require the complete recovery of the deficit from the last high water mark plus attaining the stated 5% hurdle rate before Mr. Biglari is eligible for a bonus. Purchase of Common Stock.The Incentive Agreement provides that Mr. Biglari will use an amount equal to at least 30% of his annual pre-tax incentive compensation to purchase shares of BH’s common stock on the open market within 120 calendar days of his receipt of such payment, subject to restrictions under the Corporation’s insider trading policy. This requirement represents approximately 50% of his after-tax incentive compensation.Mr. Biglari is then required to hold such shares for a minimum of three years from the date of purchase, subject to the terms of the Incentive Agreement. Compensation Objectives In reaching its decision to approve the Incentive Agreement, the Committee determined that the agreement satisfied each of the objectives it set below. Mr. Biglari’s compensation arrangement was tailored to fulfill the following seven objectives: 1. Alignment with Shareholders – Mr. Biglari’s interests should be aligned with those of the shareholders. He should have a strong economic incentive to build long-term business value and thereby create shareholder value. The Incentive Agreement is devised to spur sustainable growth in adjusted book value. The Committee adheres to the principle that return on equity from operations along with investment gains are the primary drivers of the overall value of the Company; therefore, Mr. Biglari’s compensation would be correlated with such value. The Incentive Agreement is symmetrical: The lower the performance, the lower the pay; the higher the performance, the higher the pay. As described in more detail later in the proxy statement, the Committee designated adjusted book value growth as the best measure of sustained value creation because it includes operating earnings/losses as well as unrealized gains/losses on investments. The high water mark, stock purchase requirement, and three-year holding constraints are incorporated to underscore the long-term orientation of the plan. In addition, Mr. Biglari has the majority of his net worth placed in the Company’s stock — and has committed to maintaining such a position — which ensures that his decisions will be made with a long-term view. Consequently, the alignment test is satisfied because Mr. Biglari participates in both the upside and downside of the Company’s performance. 3 Table of Contents 2. Appropriateness – Mr. Biglari should be compensated for his combined responsibilities as Chairman and Chief Executive Officer of a diversified holding company. His compensation should acknowledge and be in keeping with the expansion of his responsibilities from the time he joined the Company. His total remuneration should be commensurate with that of executives at other like companies. Under the Incentive Agreement, Mr. Biglari’s compensation would be competitive with that of a group of similarly situated chief executives. The Committee analyzed the shareholders’ returns and the remuneration of chief executives of similarly-sized restaurant companies as well as a peer group consisting of the remuneration of chief executives of a blend of restaurant companies and asset management/diversified companies of comparable size. The Committee also analyzed the historical book value returns of both BH and the S&P 1500 to judge compensation potential under various scenarios. The Committee, through its analyses, is confident that the proposed compensation appropriately remunerates Mr. Biglari for his role and obligations, which is also in-line with the compensation of chief executives in the peer group. 3. Equitability concerning Lion Fund Transaction – Mr. Biglari’s compensation should, at least partially, be viewed in light of the opportunity cost and remuneration which he gave up through the Lion Fund transaction. The Committee believes that the Incentive Agreement for Mr. Biglari is competitive with that of the peer group without factoring in the material benefits of the Lion Fund transaction to the Company and its costs to Mr. Biglari. However, once the Lion Fund is taken into account for both its direct potential for gain in earnings and indirectly for Mr. Biglari’s contribution in advancing the asset management business, the Committee recognizes the value that it believes Mr. Biglari will create for the Company. The Committee also realizes that Mr. Biglari is giving up a personal income stream as a result of the Lion Fund transaction. It views the Incentive Agreement both as competitive and in recognition of the lost opportunity cost to Mr. Biglari when he sold his investment company to BH for $1.00 (exclusive of adjusted capital balance). As sole shareholder of BCC, Mr. Biglari was entitled to 25% of the fund’s investment income above a 5% hurdle. Yet because of the BCC acquisition, the Company is currently the sole shareholder of BCC and is therefore entitled to its earnings. 4 Table of Contents 4. Pay for Performance – The compensation program should correlate pay with performance. Common pay vehicles like discretionary bonuses, stock options, time-vested shares, perquisites, and benefits should be eliminated because the Committee believes that these conventional incentives (e.g., stock options, restricted stock, etc.) do not closely relate to shareholder value creation. The members of the Committee believe that the Incentive Agreement is straightforward because it is cash based and is logical because it is tied to the performance of the Company. Most CEOs of public companies receive compensation, in addition to base salary, that is not altogether performance based; this additional pay may include discretionary bonuses, stock options, time-vested shares, or other perquisites and benefits. However, the Company put a moratorium on the issuance of stock options because, in its opinion, options link pay to stock price volatility, which may not be associated with the performance of the Company. Consequently, the Committee believes that the Incentive Agreement is much more performance-oriented than the traditional executive compensation model. This kind of arrangement, in the Committee’s viewpoint, is right for BH. 5. Reduction of Conflicts of Interests – Mr. Biglari should focus on BH’s long-term success. The potential for conflicts of interest arising over Mr. Biglari’s compensation arrangement with BCC should be nullified. Potential conflicts are mitigated and/or avoided by the consolidation of Mr. Biglari’s sources of income under a single compensation program. Mr. Biglari was earning higher pay through BCC than he was through the Company. After the Company’s acquisition of BCC, Mr. Biglari’s business and investment activities are now conducted through the Company for the benefit of all its shareholders and partners. 6. No Dilution of Shareholder Ownership – The compensation program should not increase the number of shares outstanding, which would dilute a shareholder’s ownership in the Company. Instead of delivering a portion of Mr. Biglari’s incentive pay directly in shares or derivatives of shares, which would increase the number of outstanding shares, he will be required to allocate at least 30% of his pre-tax incentive payouts (or approximately 50% on an after-tax basis) to purchase shares on the open market. The Company’s policy is to limit increases in number of shares outstanding except in cases of issuing stock in acquisitions or for the raising of equity capital. 7. Mitigation of Risks – The compensation program should not create undue risks to the Company and should be able to limit potential hazards. The Incentive Agreement was specifically designed to mitigate and/or prevent risks with compensation. The Incentive Agreement incorporates adjustments to book value for share buybacks, share issuances, accounting adoptions, etc. to prevent remuneration beyond Mr. Biglari’s performance. (Adjustments to book value, for instance, would include such circumstances as gains on a bargain purchase price arising from the application of SFAS 141 (R) to a business acquisition.) In essence, the spirit of the Committee’s plan is to make adjustments to book value so that Mr. Biglari is not compensated for noneconomic gain. Furthermore, the Committee believes that the risk of Mr. Biglari’s taking action to boost short term growth in book value at the detriment of the long-term health of the Company is vitiated by the fact that the majority of his net worth lies in the Company’s stock. In addition, his three-year stock holding requirement, along with the high-water mark tenet, is intended to promote substantial and sustainable shareholder value. 5 Table of Contents The Committee deems that the Incentive Agreement has fulfilled the above objectives and, most important, has structured a proper pay-for-performance arrangement to compensate Mr. Biglari, who is singularly accountable for the overall performance of the Company. The Committee believes that the Incentive Agreement is in the best interests of the Company’s stockholders. The Committee, which consists entirely of independent directors, has sole authority for monitoring and administrating the Incentive Agreement. Book Value vs. Intrinsic Value vs. Market Value Book value is akin to shareholders’ equity or net worth, computed as assets minus liabilities. Book value is a construct of the past, based on what shareholders have invested and reinvested in the business. This value represents the capital that management has to invest. Book value will increase by the retention of earnings and unrealized gains on marketable securities (after the effect of income tax, reflecting the amount of taxes that would be paid if gains were realized). What concerns the Company’s management and board, however, is intrinsic value, a construct of the future based on the future cash flows from the business. The Committee’s belief is that the gain in per-share intrinsic value will eventually be reflected in the Company’s stock price. Because book value is easy to calculate whereas intrinsic value is subjective, the Committee has concluded that the gain in adjusted book value is a reasonable, albeit conservative, proxy for gain in intrinsic value. Thus, the Committee resolved that per-share book value growth is the most valid measure of the progress of the business because book value includes operating earnings/losses as well as unrealized gains/losses on investments. For the purposes of figuring the payout under the Incentive Agreement, adjustments are made to book value growth to reflect true economic gain; such modifications include the adoption of accounting provisions, share buybacks, share issuances, dividends, and other miscellaneous non-performance items. Shareholder Return/Remuneration Linkage Mr. Biglari is the only person at the Company with managerial responsibility for BH’s entire business. The Incentive Agreement is structured to connect Mr. Biglari’s pay to his accomplishments. It is the Company’s viewpoint that no better barometer of value creation exists over the verylong haul than stock price. The Company will measure over the very long term its stock price compared to the S&P 500 Index in order to assess the level of value added by Mr. Biglari. 6 Table of Contents When Mr. Biglari assumed the CEO position on August 5, 2008, the Company’s stock was $144.00 (split adjusted) and the S&P 500 Index stood at 1,285. As of June 15, 2010, BH’s stock price was $320.82 versus 1,115 for the S&P. The Committee maintains that BH’s stock price on August 5, 2008 reflected that the Company was in a precarious business and financial position. Relative Shareholder Returns August 5, 2008 June 15, 2010 Gain/Loss Company’s Stock Price $144 $321 123% S&P 500 Index (13)% Peer Group Analysis When designing Mr. Biglari’s incentive arrangement, the Committee examined carefully market data provided by Towers Watson regarding the total remuneration of chief executives in a peer group of 36 companies, which consisted of restaurants, asset managers, and diversified holding companies. These executives carried out responsibilities similar in scope to Mr. Biglari’s. The peer group was composed of 18 quick-service and casual-dine restaurants and 18 asset management firms and diversified holding companies. On the basis of annual sales, market capitalization, and total assets, the selected companies were of a similar size to BH. The Committee concluded that Mr. Biglari’s compensation should be comparable to the total remuneration of chief executives of both restaurants and investment capital firms because of his dual responsibilities and duties which encompass restaurant operations and capital allocation and investment management. Because of the Company’s strategic direction and business model, the Committee reviewed the pay practices and fee structures of a broad group of investment companies. The most common type of incentive arrangement was based on a percentage of returns or gains above a predetermined hurdle rate. The Committee noted that this type of arrangement resembled Mr. Biglari’s compensation arrangement as Chairman and Chief Executive of BCC prior to the Lion Fund transaction. While the full peer group, in the Committee’s opinion, is more reflective of Mr. Biglari’s responsibilities, the Committee acknowledged that in the last two years since Mr. Biglari assumed the roles of Chairman and CEO, the Company’s operations were concentrated in the restaurant sector; therefore, the Committee reviewed the value created under Mr. Biglari’s leadership compared to that of the restaurant industry. The table below provides the two-year (2008 and 2009) aggregate and average total remuneration and stock price return for the period August 5, 2008 through June 15, 2010 for the 18 restaurant-based peer companies.This review period begins at the date of Mr. Biglari’s appointment as CEO. 7 Table of Contents Company Total Shareholder Return from August 5, 2008 thru June 15, 2010 Aggregate 2008 & 2009 Total Remuneration Average 2008 & 2009 Total Remuneration Biglari Holdings 123% Chipotle 111% Cracker Barrel 95% Landry's 72% Cheesecake Factory 68% Panera Bread 67% Texas Roadhouse 46% Ruby Tuesday 44% DineEquity 41% California Pizza Kitchen 22% Bob Evans 1% Dennys 0% CKE Restaurants -1% Domino's Pizza -3% Jack in the Box -5% Papa John's -15% Wendy's / Arby's Group -18% Red Robin -22% Sonic -39% Note: Total remuneration as reported in the most recent Summary Compensation Table of each peer company.The shareholder return performance data assumes reinvestment of dividends. The table above shows that BH has yielded the highest stock price return among the restaurant-based peer companies during this time while, in contrast, the remuneration for Mr. Biglari was the lowest. Although the Committee believes that a blended peer group is more appropriate, it noted that under the incentive formula, Mr. Biglari’s total remuneration would be in line with the restaurant peer group norms. Without factoring in the Lion Fund’s contribution, under the incentive formula, Mr. Biglari’s total remuneration will be aligned with the 36 company peer group norms (within the middle3 quintiles of the peer group) when the Company’s annual book value growth is between 8% and 17%. His compensation will be in the lower ranges of the peer group when advances in annual book value are below 8% and in the upper ranges of the peer group when book value growth is above 17%. The following table shows the expected relationship between Mr. Biglari’s total remuneration and the Company’s annual book value gain in the first year of the Incentive Agreement: 8 Table of Contents Annual Adjusted Book Value Growth Percentile of 10-Year S&P 1500 Historical Achievement Estimated Resulting Total Remuneration for Mr. Biglari: (Percentile of Peer Group Total Remuneration) 20% 72nd 90th 19% 70th 86th 18% 69th 82nd 17% 67th 80th 16% 65th 75th 15% 62nd 69th 14% 60th 67th 13% 58th 63rd 12% 56th 54th 11% 53rd 49th 10% 51st 43rd 9% 48th 40th 8% 45th 23rd 7% 43rd 9th 6% 40th 3rd 5% 37th Lowest 4% 35th Lowest 3% 32nd Lowest 2% 30th Lowest 1% 28th Lowest 0% 26th Lowest As the table indicates, the Incentive Agreement has been mapped so that Mr. Biglari’s compensation will be relative to performance and peer group remuneration. Mr. Biglari’s total earnings will be the lowest of the peers’ when BH’s yearly book value growth is equal to or below 5%.If BH’s annual book value growth were to equal the past 10-year median of the S&P 1500 (roughly 10%), Mr. Biglari’s total earned compensation (base salary plus incentive compensation payout) would be slightly below the median of the peer group’s remuneration. The Committee also considered BH’s historical and potential book value growth.As previously discussed, threshold book value must grow more than 5% to trigger incentive payouts. However, total remuneration will not be competitive with the peer group median until annual book value growth is above 11%. Over the past three years, BH’s annual adjusted book value growth has been below the 5% threshold. Furthermore, had the Incentive Agreement been in effect since 2001, Mr. Biglari’s average annual incentive payout would have been below the median peer group’s pay (including the median pay of restaurant-based peer groups) and, with respect to fiscal 2009, Mr. Biglari would not have received an incentive bonus payment as the Company’s adjusted book value growth did not exceed the 5% hurdle rate. The recent history of BH’s book value growth suggests that to achieve 11% or higher annual growth rates will be a challenge. (In addition, the Company’s adjusted book value gains have historically lagged behind growth in book values.)Because the Company has delegated capital allocation responsibility to Mr. Biglari and because the Company’s strategy is to redeploy its cash with flexibility, the improvement in adjusted book value will be predicated on the effectiveness of Mr. Biglari’s allocation of capital. Notwithstanding the aforementioned, in the Committee’s opinion, the analysis of compensation without factoring in the acquisition of BCC would be incomplete. The Committee believes that growing BH’s asset management business is a critical element of the Company’s long-term strategy. Folding the Lion Fund into BH was an essential factor in putting in play the Company’s plan to build the Company’s asset management business. As the investment manager of the Lion Fund and steward of its 10-year track record, the Committee views Mr. Biglari as essential to successfully enlarging the asset management business. Furthermore, Mr. Biglari relinquished a valuable income stream to BH by giving up his claim on fees generated by BCC. When contemplating the terms of the Incentive Agreement, the Committee recognized the long-term advantages of Mr. Biglari’s folding the Lion Fund into BH. Consequently, the Committee examined the implications of the Lion Fund transaction: 9 Table of Contents Lost Remuneration and Opportunity Cost to Mr. Biglari. Under his fee arrangement with BCC, Mr. Biglari received 25% of the Lion Fund’s investment income above a 5% return over the prior high water mark. Since the fund’s inception, the Lion Fund’s asset base has been growing, indicating that Mr. Biglari’s compensation would increase proportionately, assuming positive returns. Mr. Biglari gave up this significant personal income opportunity when the Lion Fund was folded into BH. This income will now flow directly to the Company for the benefit of all shareholders. The following table projects Mr. Biglari’s potential compensation for managing the Lion Fund under his former arrangement with BCC. The analysis assumes a conservative capital infusion of $50 million over five years and annual returns of 12% to 20%, assumptions consistent with the history of the Lion Fund’s performance. Investment Return Projected BCC Fund Manager Income – $50 Million Capital Infusion ($M) * 12% 15% 17.5% 20% *Analysis provided by KPMG. Result of Lion Fund Transaction: the Hurdle Rate is Effectively Higher.For Mr. Biglari to earn incentive compensation equal to the income opportunity he yielded to BH, the Company’s annual book value gain would need to range from 6.5% to 10.6%. This is the level of sustained annual book value growth requisite for Mr. Biglari to break even on the Lion Fund transaction. As a result, the effective hurdle rate of the Incentive Agreement is actually higher than 5%. The Company must attain adjusted book value growth of 12.8% to 14.7% to replace Mr. Biglari’s lost income stream and deliver total remuneration equal to the median of the peer group. The following table shows the annual book value growth that is required to equal Mr. Biglari’s projected income as manager of the Lion Fund, without including any compensation he would have earned for his responsibilities to BH. Annual Book Value Growth Required to Earn Equivalent Incentive Compensation Effective Hurdle Rate Investment Return 12% 6.5% 6.6% 6.8% 7.0% 7.2% 15% 7.1% 7.5% 7.8% 8.0% 8.3% 17.5% 7.6% 8.1% 8.6% 9.0% 9.4% 20% 8.3% 8.8% 9.4% 10.0% 10.6% *Assumptions: $50 million in capital raised over the next five years; the fund’s annual returns ranging from 12% to 20%; BH’s total shareholder equity increment of 11% per annum. 10 Table of Contents The Committee feels confident that the incentive formula is a suitable stand-alone compensation for Mr. Biglari because it is competitive with that of the peer group and is results-oriented. The Committee also believes that the 5% hurdle rate, 25% sharing percentage and payout aspects of the Incentive Agreement are adequate, warranted, and reasonable in light of Mr. Biglari’s decision to provide BH a valuable, growing, and uncapped income stream that will serve as a springboard to develop an asset management business. It is the opinion of the Committee that, taken together, the Lion Fund transaction and the Incentive Agreement are in the best interests of BH’s shareholders. The Committee believes that Mr. Biglari has created consequential value and that the Incentive Agreement would compensate him fittingly in relation to the value he creates for the Company. The Committee members steadfastly adhere to their collective judgment that the Incentive Agreement properly structures the environment for Mr. Biglari to pursue the goal of above-average returns for stockholders. As a corollary, the Committee believes that shareholders’ approval of the Incentive Agreement is critical to maximizing shareholder value. Consequently, the Committee has constructed an innovative system not because of its originality but because its members believe that it has set compensation in a manner that would accrue the optimal results for shareholders. Termination Events Under the Incentive Agreement The Incentive Agreement remains in effect as long as Mr. Biglari remains the Chief Executive Officer of the Company.Mr. Biglari does not have an employment agreement with the Corporation, and the Incentive Agreement would not alter his at-will employment arrangement with the Company. If, on or prior to the third anniversary of the Incentive Agreement, there is a change in control of the Corporation, Mr. Biglari is terminated by the Corporation without “cause” or Mr. Biglari resigns for “good reason,” Mr. Biglari has the option, exercisable within 30 days after the occurrence of any such event, to repurchase BCC from the Corporation for a purchase price equal to BCC’s adjusted capital balance, in its capacity as general partner of the Lion Fund, through the repurchase date, less any distributions in respect of such amount previously received by the Corporation. If the option described in the preceding paragraph expires unexercised after three years, and after such time there is a change in control of the Corporation, Mr. Biglari is terminated by the Corporation without “cause” or Mr. Biglari resigns for “good reason,” Mr. Biglari will be entitled to receive a severance payment equal to 299% of the average annual cash compensation (consisting of his base salary and incentive compensation) paid to him since the date of the Incentive Agreement, subject to reduction to the extent necessary so that no portion of the severance payment will be subject to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended. In addition, the Incentive Agreement will terminate if the Company’s shareholders do not approve the agreement for purposes of Section 162(m) of the Internal Revenue Code at the Special Meeting.If shareholder approval of the Incentive Agreement is not obtained, Mr. Biglari has the option, exercisable within 30 days after the Special Meeting, to repurchase BCC for a purchase price equal to the sum of (i) $1.00 plus (ii) an amount equal to BCC’s adjusted capital balance, in its capacity as general partner of the Lion Fund, through the repurchase date, less any distributions in respect of such amounts previously received by the Corporation. 11 Table of Contents Reason for Shareholder Approval Section 162(m) generally disallows a federal income tax deduction to any publicly held corporation for compensation to the principal executive officer, principal financial officer, or any of the three other most highly compensated executive officers in excess of $1 million in any taxable year. Payments made pursuant to the Incentive Agreement, however, are intended to qualify as “performance based compensation,” eligible for continued deductibility with shareholder approval. To preserve the tax deductibility of such compensation, the Corporation is seeking approval of the Incentive Bonus Agreement and the material terms of the performance goals thereunder. Vote Required If a quorum of shareholders is present, the affirmative vote of a majority of the shares of Common Stock present and cast on this proposal is required to approve the Incentive Agreement. Our Board of Directors recommends that shareholders vote FOR approval of the Incentive Agreement. 12 Table of Contents PROPOSAL TWO: SHAREHOLDER PROPOSAL REGARDING POULTRY SLAUGHTER People for the Ethical Treatment of Animals (“PETA”), 501 Front Street, Norfolk, VA 23510, the beneficial owner of 640 shares of our Common Stock, has notified the Corporation that they intend to propose the following resolution and supporting statement:PETA’s proposed resolution and supporting statement are reproduced verbatim below from PETA’s letter to us dated December 14, 2009.The Corporation takes no responsibility for the accuracy of PETA’s statements. Shareholder Resolution Regarding Poultry Slaughter: RESOLVED, that to advance the company’s financial interests and the welfare of chickens and turkeys killed for its restaurants, shareholders encourage the board to purchase 100 percent of turkey from suppliers that use controlled-atmosphere killing (CAK), a less cruel method of slaughter, by the end of 2010, and to require the company’s chicken suppliers to switch to CAK within five years. Supporting Statement: The Steak n Shake Company suppliers’ current slaughter method is cruel and inefficient.Consider the following: · The Steak n Shake Company poultry suppliers use electric immobilization in their slaughterhouses.This involves shackling live birds, shocking them with electrified water in a “stun” bath, cutting their throats, and removing their feathers in tanks of scalding-hot water. · Birds often suffer broken bones, bruising, and hemorrhaging during the shackling process, which lowers product quality and yield.They also peck and scratch at each other, which increases carcass contamination. · Because the electric current in the “stun” bath is kept too low to effectively render birds unconscious, many have their throats cut while they are still able to feel pain. · Birds are often scalded to death in defeathering tanks.When this happens, they often defecate, further decreasing yield and increasing the likelihood of contamination. · Frenzied birds flap their wings, kick workers, and vomit and defecate on them, leading to increased worker injuries and illness and poor overall ergonomics. CAK is better for the birds’ welfare and more efficient.Consider the following benefits: · With CAK, birds who are still in their transport crates are placed in chambers, where their oxygen is replaced with nonpoisonous gasses, putting them “to sleep.” · Every published report on CAK and numerous meat-industry scientific advisors-including Drs. Temple Grandin, Mohan Raj, and Ian Duncan-have concluded that it is superior to electric immobilization with regard to animal welfare. 13 Table of Contents · Because there is no live shackling or live scalding, product quality and yield are greatly improved and contamination is drastically decreased.The manager of a CAK turkey plant in Ohio told Poultry USA that since switching to CAK, his company is “starting to quantify the improvements in yield and labor, [and] see the benefits in wings, wing meat, and breast meat.” · Because workers never handle live birds, ergonomics improve, injury and illness rates decrease, and the opportunities for workers to abuse live birds are eliminated.The turnover rate at a Nebraska poultry plan dropped by 75 percent after it installed a CAK system. The following Steak n Shake Company competitors are moving towards CAK: · Burger King, Popeye’s, Wendy’s, Hardee’s, and Carl’s Jr. give purchasing preference or consideration to chicken suppliers that use CAK. · KFCs in Canada, Ruby Tuesdays, Quiznos, Kroger, A&P, Harris Teeter, and Winn-Dixie are already sourcing chickens or turkeys killed by CAK. We [PETA] urge shareholders to support this socially and ethically responsible resolution. Management’s Response The Board of Directors recommends a vote AGAINST this proposal put forth by PETA. The Corporation respects PETA’s position. However, the Corporation, on behalf of its shareholders, is guided by two conditions: (1) what the law mandates, and (2) what customers desire. Working within those parameters, the Board will take action that is in the best interests of its shareholders. The Corporation is concerned with its customers’ wishes, not adhering to its competitors’ actions. The Board will not impose personal views involving shareholders’ money because it is managing the Company on the shareholders’ behalf. Vote Required If a quorum of shareholders is present, approval of the PETA proposal will require that more votes are cast in favor of the PETA proposal than are cast against it. Our Board of Directors recommends that shareholders vote AGAINST the approval of the PETA proposal. 14 Table of Contents EXECUTIVE COMPENSATION Compensation Discussion and Analysis This Compensation Discussion and Analysis is designed to provide shareholders with a better understanding of our compensation philosophy, core principles, and decision making process.It explains the compensation-related actions taken with respect to the executive officers who are identified in the Summary Compensation Table (the “Named Executive Officers”).Details regarding the compensation we paid to the Named Executive Officers for fiscal 2009 are found in the tables and narrative which follows them. Compensation Philosophy Introduction Since 2008 the Corporation has changed in several respects, includingthe waywe view and structure executive compensation.Currently, our executive compensation consists exclusively of a salary and a cash bonus.In 2009, our restructuring intoa diversified holding company effected further changein our compensation system.For example, at the end of fiscal 2009, our executive officers consisted of only our Chief Executive Officer, Sardar Biglari, and our Interim Chief Financial Officer, Duane Geiger. To assist shareholders in fully understanding the information in this proxy statement — which covers compensation paid to executives (and former executives) during the fiscal years prior to 2009 — we have included an overviewof our current and future compensation structure and a brief discussion of prior management’s past compensation philosophy, from which we have departed significantly. The Governance, Compensation, and NominatingCommittee Our program for compensation of executive officers differs from those of most public companies.The Governance, Compensation, and Nominating Committee of our Board of Directors was created in fiscal 2010.ThisCommittee determines the amounts and elements of compensation for Mr. Biglari, who does not have an employment agreement, subject to the terms of the Incentive Agreement.The Committee’s functions include oversight of our compensation policies in general, which are more completely described in the Committee’s charter andis available at www.biglariholdings.com.Under the Committee’s compensation tenets, the Corporation does not grant stock options to executive officers. The Committee has delegated to Mr. Biglari the responsibility of establishing the compensation of other executive officers of the Corporation.Factors Mr. Biglari considers in setting the salary of these officers, including the Chief Financial Officer, are typically subjective, such as his perception of themerits ofthe executive's performance and any changes in that executive’s functional responsibilities.Mr. Biglari will also affix the compensation for the senior executives of the operating businesses of the holding company and its major subsidiaries.He may utilize different incentive arrangements, with their terms dependent upon such elements as the economic potential or capital intensity of the business.The incentives could be large and will always be tied to the operating results for which an executive exercises authority. 15 Table of Contents Compensation of Named Executive Officers—Fiscal Year 2009 The base salary of Mr. Biglari was set at $280,000in fiscal 2008.On June 19, 2009, the Compensation Committee of the Board of Directors (prior to being merged with the Governance and Nominating Committee) voted unanimously to increase Mr. Biglari’s salary to $900,000 per year.Mr. Biglari did not receive any stock or stock option grants.The Committee also noted that Mr. Biglari, through related entities, had significant economic interests in the Corporation, further aligning his interests with the Corporation’s shareholders.In determining to increase Mr. Biglari’s salary, the Committee did not use a compensation consultant because the Corporation’s remuneration was far less than that of the peer group.The Committee relied upon its subjective judgment and considered a variety of factors, including the Corporation’s financial performance. Salaries for other Named Executive Officers in 2009 were either based upon prior employment agreements or upon the decision of Mr. Biglari.Bonus payment decisions were made by Mr. Biglari, at his discretion.In addition, bonus eligibility was predicated on the Corporation’s generating free cash flow.He also considered subjective factors such as his perception of the executive’s performance and changes in functional responsibility, and operating results over which the executive had authority.The Compensation Committee was apprised of the final bonus determinations by Mr. Biglari, of which it approved. The stock and stock option grants to Dennis Roberts on September 28, 2008, occurred in connection with his initial hiring and came about before the decision in February 2009 that executive compensation would consist exclusively of a salary and cash bonus. Compensation—Fiscal 2008 All decisions relating to the compensation of the Named Executive Officers were made by the Compensation Committee in executive session, without management present.In assessing the compensation of the Chief Executive Officer, the Compensation Committee made a qualitative assessment of the Company’s performance, his contribution to that performance, his expected performance in the future, and other factors (including experience,historical compensation and the relationship of his compensation to that of other executives in the Corporation).In evaluating the performance of other executive officers, the Compensation Committee considered the evaluations provided by the Chief Executive Officer, the Corporation’s performance, individual performance, department performance and other criteria that the Committee believed to be indicative of performance. As a general matter, over 50% of targeted annual compensation to executive officers took the form of performance-dependent, incentive cash and equity programs.We believed that putting a significant portion of compensation at risk provided an incentive to perform at the highest level and more closely aligned the executive’s perspective with that of our shareholders. As part of making any compensation decision, the Compensation Committee reviewed market compensation levels for executive officers at other restaurant companies (for positions that are unique to our industry) or similarly-sized companies (for other positions) to determine whether the compensation components for our executive officers remain in the targeted ranges described in the following paragraph.With the assistance of our Human Resources department and a third party compensation consultant, management collected and presented compensation data for our executive officers, including the Named Executive Officers.Information regarding the restaurant industry was obtained from the Chain Restaurant Compensation Association and the Committee’s consultant.Information regarding the compensation for executives at similarly-sized companies was obtained from the Committee’s consultant and from published compensation surveys.The compensation surveys provided data on pay practices for executive positions at companies with similar revenue size, although they did not provide names of the reported companies.The compensation assessment that was presented to the Compensation Committee included an evaluation of base salary, target annual incentive opportunities, long-term incentive grant values, and benefits for each executive officer relative to similar positions in the market. 16 Table of Contents The Compensation Committee affixed total targeted compensation for executives who held positions unique to the restaurant industry (such as EVP of Operations) between the 50th and 75th percentiles of a set of restaurant companies of similar size.For other executive positions, where both restaurant and general industry pay levels are relevant for staffing and retention (such as Chief Financial Officer), the Compensation Committee set targeted total compensation between the 50th and 75th percentiles of comparable restaurant companies and the 50th percentile of non-restaurant companies of a similar revenue size.The Committee may have varied from these percentiles based on such factors as historic compensation, individual skills, experience, contribution and performance, internal equity, retention concerns and other factors relevant to the individual executive.In addition, actual compensation (e.g., amounts earned and paid each year) may have been higher or lower than targeted total compensation based on our performance or the assessment of the executive’s performance. In setting base salaries for fiscal 2008, the Compensation Committee considered the following factors: · Internal analysis.This is the relative pay difference for different job levels within the Corporation. · Individual performance.Increases to base salaries resulted from individual performance assessments as well as an evaluation of the market and the mix among various components of compensation.In setting Mr. Biglari’s salary, the Committee considered his recent involvement with the Corporation and his significant equity stake in the Corporation.In fiscal 2008 Mr. Biglari’s base salary was below the 50th percentile for chief executive officers of similarly sized companies in the restaurant industry and generally based on information available to the Committee.The Compensation Committee also reviewed the performance of the other Named Executive Officers.The Committee believed that equity compensation would provide an appropriate incentive to these executives to improve our performance and reward them for success in their roles.A discussion of the mix between the two components of equity compensation is in the “Long-Term Incentives” section below. · Market data.While the Compensation Committee used industry and general market data to test for the reasonableness and competitiveness of base salaries, Committee members exercise subjective judgment within the ranges in this data in view of our compensation objectives and individual performance and circumstances. 17 Table of Contents For fiscal 2008 the Compensation Committee intentionally allocated a greater portion of targeted total compensation to the performance-dependent elements.One way in which it did this was to set what it believed to be aggressive, but reachable, targets for fiscal 2008 under our Incentive Bonus Plan.The Compensation Committee established a target incentive opportunity for each participant, expressed as a percent of base salary.The Named Executive Officers had target bonus opportunities set at 30% - 70% of their base salaries.Mr. Biglari did not participate in the Corporation’s Incentive Bonus Plan in fiscal 2008. To arrive at a payout number under the Incentive Bonus Plan, the target bonus opportunity for each participant was multiplied by a formula based on our performance as determined by targets for objective performance and measures and individual performance goals.In fiscal 2008 the corporate performance measures were growth in earnings before interest and taxes (“EBIT”) and same store sales over the prior year.Individual performance was based on the successful completion of defined projects during the fiscal year.The individual performance modifier may have resulted in further modification of the payout, since any upward adjustment for one participant must be offset by downward adjustments for others.The formula used to compute bonus payouts is set forth below: Target Bonus Amount X Corporate Performance Modifier (0% - 250%) X Individual Performance Modifier (75% -125%) After the end of the fiscal year, the Compensation Committee evaluates the Corporation’s performance against the specific targets set at the beginning of the year and modifies the bonus payout to 0% to 250% of the target.For fiscal 2008, the targets for growth inEBIT and same store saleswere as follows: Factors Threshold(0%) Target(100%) Maximum(250%) Same Store Sales -3.5% -2.0% EBIT $
